t c memo united_states tax_court michael s palmer petitioner v commissioner of internal revenue respondent docket no filed date michael s palmer pro_se roslyn d grand for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies and additions to tax in petitioner's income_tax as follows year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure big_number sec_6654 dollar_figure big_number the issues for decision are whether petitioner may deduct business_expenses in the amount of dollar_figure for and dollar_figure for as petitioner contends dollar_figure for and dollar_figure for as respondent contends or some other_amounts we hold that petitioner may deduct business_expenses of dollar_figure for and dollar_figure for whether petitioner is liable for the self-employment_tax imposed by sec_1401 for and we hold that he is whether petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 for and we hold that he is whether petitioner is liable for the addition_to_tax for underpaying his estimated_taxes under sec_6654 for and we hold that he is unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioner petitioner lived in marietta georgia when he filed the petition in this case he was married during the years in issue during and petitioner did construction work as a subcontractor for mark a palmer inc map map paid petitioner dollar_figure in and dollar_figure in map issued forms 1099-misc to petitioner showing that it had paid him nonemployee compensation in these amounts map withheld no federal_income_tax from its payments to petitioner for or petitioner did not file individual income_tax returns for and b_notice of deficiency on date respondent mailed petitioner a notice_of_deficiency in it respondent determined that map's payments to petitioner were income to him and that petitioner had business_expenses of dollar_figure for and dollar_figure for percent of his compensation petitioner did not issue forms w-2 wage statements or forms income statements to any subcontractors petitioner offered into evidence no canceled checks or receipts showing that he paid subcontractors opinion a petitioner's tax_protester contentions petitioner makes several tax_protester arguments and submitted related documents and other materials which purportedly support his contention that he is not subject_to federal_income_tax for example petitioner contends that he is not liable for income_tax because he is a citizen of georgia and not of the united_states he claims that respondent lacks delegated authority to collect tax and that the internal_revenue_code lacks positive law as its foundation he also contends that he is exempt from income_tax because taxable gross_income does not include compensation_for services petitioner's contentions are merely a rehash of frivolous tax_protester arguments which have been uniformly rejected by this and other courts 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir we see no need to catalog petitioner's contentions and painstakingly address them see eg 737_f2d_1417 5th cir solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir b unreported income respondent determined that petitioner failed to report nonemployee compensation income paid to him by map of dollar_figure in and dollar_figure in respondent's determination is presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 the record includes copies of canceled checks written on a map account in and payable to petitioner the only items on the checks that were not preprinted are the date amount petitioner's name and mark a palmer's signature there are no references to invoices on the checks the checks total dollar_figure for and dollar_figure for the record includes forms 1099-misc issued by map to petitioner that show that map paid nonemployee compensation of dollar_figure to petitioner for and dollar_figure for petitioner admits that map paid him dollar_figure in and dollar_figure in as compensation_for labor however petitioner contends that he kept dollar_figure of the money map paid him in and dollar_figure in and paid the rest dollar_figure in and dollar_figure in to other people petitioner contends that the money he claims to have paid to others was not income to him petitioner had no canceled checks receipts or other documentary_evidence showing that he paid others he did not issue any forms w-2 or forms he did not call any witnesses to testify that he paid them petitioner has not shown that respondent's determination of income for the years in issue is incorrect even if petitioner paid some workers for their services his testimony is not a sufficient basis for deciding how much he paid to them a taxpayer must keep adequate_records from which to calculate his or her correct_tax liability sec_6001 sec_1_6001-1 income_tax regs we sustain respondent's determination of petitioner's income for and c deduction sec_1 background a taxpayer may deduct ordinary and necessary business_expenses sec_162 to qualify for a business deduction a taxpayer must show that he or she paid_or_incurred the expense in carrying_on_a_trade_or_business in the taxable_year and that the expense was ordinary and necessary 403_us_345 respondent determined that petitioner had deductible business_expenses under sec_162 equal to percent of his compensation ie dollar_figure for and dollar_figure for to be entitled to deduct more than respondent concedes petitioner must show that he had more business_expenses than those amounts petitioner contends that he may deduct amounts he paid to others as discussed at paragraph b above petitioner did not convince us that he paid any amounts to others in the years in issue worker's compensation expense petitioner contends that he may deduct percent of the total amount that he claimed in the invoices he submitted to map for worker's compensation insurance premiums we disagree petitioner testified that he usually had to pay percent of his compensation to map because his worker's compensation insurance_policy had expired and map allowed him to be covered under map's policy he testified that he received percent less than the check amount because of the worker's compensation arrangement that he had with map the checks in evidence show that petitioner cashed them and that they were paid in full there is no documentary_evidence that petitioner gave map any money for worker's compensation a comparison of the canceled checks that map paid to petitioner with copies of invoices that petitioner submitted to map shows a some checks are percent less than the total of the invoices that immediately preceded issuance of the checks b some checks were for the total amount of the invoices that immediately preceded issuance of the checks and c some checks were for more than the total of the invoices that immediately preceded issuance of the checks some of the checks do not appear to be related to any invoices the comparison shows that the differences between the amounts in the invoices and checks were dollar_figure for and dollar_figure for much less than percent of the invoice amounts the differences are considerably less than the amounts respondent allowed we conclude that petitioner has failed to show that he is entitled to deduct percent of the total_amounts of his invoices for worker's compensation insurance for the years in issue truck expenses petitioner contends that he may deduct truck expenses for a ford truck that he bought in and used in his business petitioner testified that he drove the truck about miles a day days a week and that his use was purely for business however petitioner offered into evidence no receipts or documentation for any truck expenses a taxpayer may not deduct these expenses unless he or she substantiates by adequate_records or sufficient evidence corroborating the taxpayer's own statement the amount time and place and business_purpose of the expense sec_274 petitioner did not show that his truck was a qualified_nonpersonal_use_vehicle under sec_274 sec_274 and sec_1_274-5t temporary income_tax regs fed reg date which is exempt from the substantiation requirements of sec_274 we conclude that petitioner may not deduct truck expenses for the years in issue conclusion petitioner failed to carry his burden of proving that he is entitled to deduct more than respondent allowed for the years in issue d self-employment_tax respondent determined that petitioner is liable for self-employment taxes under sec_1401 for and sec_1401 imposes a tax on a taxpayer's self-employment_income self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 net_earnings_from_self-employment income means gross_income less certain deductions derived by an individual from any trade_or_business carried on by the individual sec_1402 petitioner bears the burden of proving that he is not liable for the taxes imposed by sec_1401 rule a petitioner offered no evidence or argument on this issue other than tax_protester contentions petitioner is liable for the self-employment_tax for and e failure_to_file tax returns respondent determined that petitioner is liable for the addition_to_tax for failure_to_file a return for and sec_6651 sec_6651 imposes an addition_to_tax of up to percent of the tax required to be shown on the return for failure to timely file federal_income_tax returns unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs to disprove that the late filing was due to willful neglect a taxpayer must prove that the late filing did not result from a conscious intentional failure or reckless indifference united_states v boyle supra pincite estate of newton v commissioner tcmemo_1990_208 petitioner offered no evidence to justify his failure_to_file returns for and petitioner argues that irs's claim of failure_to_file_penalty can only apply to a legitimate tax there is no tax on compensation therefore there is no penalty this argument is frivolous we sustain respondent's determination that petitioner is liable for the addition_to_tax for failure_to_file a return under sec_6651 for and f failure to pay estimated_tax respondent determined that petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 the addition_to_tax for failure to pay estimated_tax under sec_6654 is mandatory unless the taxpayer can show that he meets one of the computational exceptions provided in sec_6654 none of which apply here baldwin v commissioner supra pincite 75_tc_1 petitioner offered no evidence about why he did not pay estimated_tax other than his protester arguments we sustain respondent's determination that petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for and to reflect the foregoing decision will be entered for respondent
